The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 9/30/2021.
Claims 1, 3, 5-7, 9, 11, 13-17 and 17 are amended.
Claims 1-20 are pending. 
Claims 1-20 are rejected.
Response to Arguments
Applicant`s arguments filed September 30, 2021 have been fully considered but they are not persuasive.
As per the 112 rejection of claims 1, 9 and 17, Applicant argued that the specification fully describes what the term "user-addressability" means and how drives are not user-addressable when they are used as spares. Specifically, the specification describes a spare drive is not used by the load balancer to handle workload on the RAID group when the drive is a dedicated spare drive. In view of this explanation, and the fact that the claims themselves form part of the disclosure, See MPEP 2163.1.B, applicant respectfully requests that the rejection of claims 1, 9, and 17 under 35 USC 112(a) be withdrawn. However, claim recites “enabling user-addressability” line 16 of claim 1, and specification only discloses “a first state is user-addressable and in a second state are dedicated spare drives that are not user-addressable” paragraph 0031, where it is unclear what the term user-addressablility means and how drives are not user-addressable when they are used as spares, so there still no clear disclosure of the term “user-addressability” and “enabling/not enabling user-addressability”. The cited paragraphs 0030, 0053, per applicant’s argument, only describes how such “user-addressability” can be turned on and off by AEL but do not define the term “user-addressability”. Further, Applicant argued that the support from specification is in paragraphs 0030 and 0060: “When a dual-purpose drive is user-addressable, a load balancer can distribute 10 workload on the RAID group 230 across a larger number of user-addressable drives. Specification at  60. When a dual-purpose drive is not user-addressable, the load balancer cannot spread 10 workload on the RAID group to the dual-purpose node. See Specification at  30 (emphasis added)”, but paragraph 0060 only discloses where “Setting the AEL 210 for the dual-purpose drive to make the dual-purpose drive 220 user-addressable, causes the dual-purpose drive 220c to function as a capacity drive 215 in the RAID group 230. The load balancer 300 thus can distribute the 10 workload on the RAID group 230 across a larger number of user-addressable drives, which enables read and write operations to occur in”, but not describing what “user-addressability” actually is and how drives are not user-addressable when they are used as spares.
As per the 103 rejection of claim 1, Applicant argued that Ishizaka/Coatnet/Gao/Vankamamidi does not appear to teach the limitation " wherein each of the dual-purpose drives operate either as a spare drive in the RAID group if user-addressability has not been enabled on the respective dual-purpose drive, or operate as a capacity drive in the RAID group if user addressability has been enabled on the respective dual-purpose drive", where applicant argued that, in Vankamamidi, the extra drive that is added to the RAID group is always used, and is not a "dual-purpose" drive which is configured to operate either as a spare drive in the RAID group if user-addressability has not been enabled on the respective dual-purpose drive, or operate as a capacity drive in the RAID group if user addressability has been enabled on the respective dual-purpose drive. Rather, for example as shown in FIG. 2, one volume of data is taken from each of the 5 capacity drives of the RAID group and written to the spare drive. The areas where the data normally resided, labeled HO, H1, H2, H3, and H4, remain empty on the capacity drives. See Vankamamidi at Col. 7, lines 19-26. During failure, this unused space is used to rebuild the failed drive. Vankamamidi at Col. 7, lines 52-67. However, Vankamamidi teaches that in the event that disk drives in the RAID groups 190 fail, the spare disk drives 192 still fulfill their designated role as spares. For example, upon a disk drive failure in a RAID group, the RAID controller 160 may proceed to rebuild the data of the failed disk drive into available space within that RAID group and/or within the spare segments used for overprovisioning the RAID group, and/or within other spare segments(Column 5, lines 1-19,Column 7, lines 53-67 and Column 8, lines 1-34; FIGs. 1, 2 and 6 and related text),so these spare disk drives are used as the claimed dual-purpose drives to operate as either spare drives or as capacity drives depending on the failure status, which correcponds to the enabling of user-addressability, so it can be used to avoid over-allocating spare capacity to RAID groups. Rejections under USC 112 are withdrawn as applicant amended the claims.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “enabling user-addressability” line 16 of claim 1, Specification only discloses “a first state is user-addressable and in a second state are dedicated spare drives that are not user-addressable” paragraph 0031, where it is unclear what the term user-addressablility means and how drives are not user-addressable when they are used as spares, no clear disclosure of the term “user-addressability” and “enabling/not enabling user-addressability”. Paragraphs 0030, 0053, per applicant’s specification, only describes how such “user-addressability” can be turned on and off by AEL but do not define the term “user-addressability”. Further, Applicant argued that the support from specification is in paragraphs 0030 and 0060: “When a dual-purpose drive is user-addressable, a load balancer can distribute 10 workload on the RAID group 230 across a larger number of user-addressable drives. Specification at  60. When a dual-purpose drive is not user-addressable, the load balancer cannot spread 10 workload on the RAID group to the dual-purpose node. See Specification at  30 (emphasis added)”, but paragraph 0060 only discloses where “Setting the AEL 210 for the dual-purpose drive to make the dual-purpose drive 220 user-addressable, causes the dual-purpose drive 220c to function as a capacity drive 215 in the RAID group 230. The load balancer 300 thus can distribute the 10 workload on the RAID group 230 across a larger number of user-addressable drives, which enables read and write operations to occur in”, but not describing what “user-addressability” actually is and how drives are not user-addressable when they are used as spares. 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka et al.  (US PGPUB 2015/0378858 hereinafter referred to as Ishizaka), in view of Coatney et al. (US PGPUB 2017/0344431 hereinafter referred to as Coatney), in view of Gao et al. (US PGPUB 2021/0149777 hereinafter referred to as Gao), and further in view of Vankamamidi et al.  (US PGPUB 2017/0344431 hereinafter referred to as Vankamamidi).
As per independent claim 1, Ishizaka discloses a  non-transitory tangible computer readable storage medium having stored thereon a computer program for variable sparing in a RAID group based on drive failure probability [(Paragraphs 0071-0072 and 0094; FIGs. 1, 3 and 8) where Ishizaka teaches that the recovery count management table 40 is for managing recovery count values of each drive, which is composed of a drive location 401 showing the location information of the drives within the storage system, and a recovery count 402 which is the number of recovery operations and check processing performed in each drive. The drive location 401 is composed of a chassis number showing the number information of the stored chassis, and a drive number showing the information of the insert position within the chassis. In the recovery count management table 40, the number of recovery operations regarding the failure in each drive is counted, and the possible number of execution of recovery (hereinafter referred to as recovery count) in the recovery operation and check processing described later is restricted. A drive having a high recovery count means that failure has occurred in that drive at a high frequency, so that the probability of occurrence of a serious failure is high, and the possibility of the drive being non-usable is high. Therefore, according to the present invention, the recovery count is restricted so as to eliminate unnecessary recovery operation and check processing and to prevent the occurrence of a fatal failure; Further, Ishizaka teaches that FIG. 8 is a drawing showing a first recovery operation of a failed drive. The first recovery operation is an operation executed when dynamic sparing has succeeded prior to drive blockage, wherein after successive recovery of a failed drive or after drive replacement, data is recovered via copy back processing from the spare drive. The dynamic sparing function is a function to automatically save via on-line the data in a deteriorated drive (drive having a high possibility of occurrence of a fatal failure) to a spare drive based on threshold management of the retry count within each drive to correspond to the claimed limitation]; the RAID group having a set of capacity drives, one or more dual-purpose drives, and one or more spare drives [(Paragraphs 0056-0060 and 0071-0072; FIGs. 1, 3 and 8) where Ishizaka teaches that drive unit 14 is composed of a plurality of expanders 141, a plurality of drives (reference numbers 143 through 146), and one or more spare drives 147. There are two or more drives, which constitute a RAID group 142 such as a RAID5 adopting a 3D+1P configuration or a RAID6 adopting a 3D+2P configuration. The expanders 141 are controllers for coupling a number of drives greater than the number determined by standard. The drives 143 through 146 and a spare drive 147 are coupled to the disk control units 137 of the disk controller unit 13 via the expanders 141, and mutually communicate data and commands therewith.  The spare drive 147 is a preliminary drive used during failure or replacement of drives 143 through 146 constituting the RAID group 142. The drives 143 through 146 and the spare drive 147 can be, for example, an FC (Fiber Channel), an SAS (Serial Attached SCSI) or a SATA-type HDD, or a SSD (Solid State Drive to correspond to the claimed limitation]
Ishizaka does not appear to explicitly disclose the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of: classifying each of the capacity drives of the RAID group as either failed or normal; for each capacity drive classified as failed, determining a respective failure probability boundary value for the capacity drive classified as failed; determining a number of failing drives of the RAID group, by comparing the failure probability boundary values of the capacity drives classified as failed with a failure threshold.
However, Coatney discloses the computer program including a set of instructions which, when executed by a computer, cause the computer to perform a method comprising the steps of: classifying each of the capacity drives of the RAID group as either failed or normal [(Paragraphs 0017-0023; FIGs. 1 and 3) wherein the storage management computing device 14 classifies the plurality of storage drives 16(1)-16(n) as good or non defective drives and the exemplary flow proceeds to step 330 which will be further illustrated below. However back in step 315, when the storage management computing device 14 determines that at least one of the plurality of storage drives 16(1)-16(n) has failed, then the Yes branch is taken to step 325. In step 325, the storage management computing device 14 classifies the failed one of the plurality of storage drives 16(1)-16(n) as a failed drive, defective driveor a bad drive. Additionally in this example, the storage management computing device 14 temporarily suspends the operation of the drive classified as a failed drive from the plurality of storage drives 16(1)-16(n). By suspending the operation on the actually failed disk, the technology is able to prevent an error that could occur while performing data operation on the storage drive thereby providing better user experience to the plurality of client computing devices 12(1)-12(n). Next in step 330, the storage management computing device 14 stores the classification data relating to the comparison of the obtained performance data against the threshold and the resulting classification so that this stored data can be used in the future to predict failure of the storage drives and the exemplary method ends at step 335 to correspond to the claimed limitation]; for each capacity drive classified as failed, determining a respective failure probability boundary value for the capacity drive classified as failed [(Paragraphs 0017-0023; FIGs. 1 and 3) wherein Coatney teaches a method for proactive prediction of disk failure in a RAID group. The exemplary method beings at step 305 where the storage management computing device 14 obtains performance data associated with each of the plurality of storage drives 16(1)-16(n), although the storage management computing device 14 can obtain other types or amounts of data associated with the plurality of storage drives 16(1)-16(n). In this example, the performance data includes the number of functioning hours of the drives, number of blocks that the drives read and write, latency between when the drives receive a request for data and complete the received request, serial number of the drives, number of input/output read and write operation received and performed, although the performance data can include other types or amounts of information. Next in step 310, the storage management computing device 14 obtains the threshold value associated with each of the obtained performance data from the memory 20, although the storage management computing device 14 can obtain the threshold from other memory locations. By way of example, the storage management computing device 14 obtains the threshold for the number of: the number of functioning hours of the drives, number of blocks that the drives read and write, latency between when the drives receive a request for data and complete the received request, serial number of the drives, number of input/output read and write operation received and performed, although the storage management computing device 14 can obtain other types or numbers of thresholds. Alternatively in another example, the threshold value for each of the obtained performance data obtained by the storage management computing device 14 can be a range of threshold values. Additionally in this example, the threshold value can be adjusted by the storage management computing device 14 based on the type of the plurality of storage drives 16(1)-16(n), although the storage management computing device 14 can adjust the threshold value based on other types or amounts of parameters to correspond to the claimed limitation]; determining a number of failing drives of the RAID group, by comparing the failure probability boundary values of the capacity drives classified as failed with a failure threshold [(Paragraphs 0017-0023; FIGs. 1 and 3) wherein Coatney teaches the storage management computing device 14 determines whether at least one of the plurality of storage drives 16(1)-16(n) has failed by comparing the obtained performance data of each of the plurality of storage drives 16(1)-16(n) against the obtained threshold value for each of the obtained performance data. In this example, when at least one of the obtained performance data is greater than its associated threshold value, then the storage drive is determined to have failed. Alternatively in another example, the storage drive can be determined to have failed when a certain number of the obtained performance data is greater than its associated threshold value. In yet another example, the storage drive can be determined to have failed when all of the obtained performance data is greater than its associated threshold value. Accordingly in this example, when the storage management computing device 14 determines that none of the plurality of storage drives 16(1)-16(n) has failed, then the No branch is taken to step 320. In step 320, the storage management computing device 14 classifies the plurality of storage drives 16(1)-16(n) as good or non defective drives and the exemplary flow proceeds to step 330 which will be further illustrated below. However back in step 315, when the storage management computing device 14 determines that at least one of the plurality of storage drives 16(1)-16(n) has failed, then the Yes branch is taken to step 325. In step 325, the storage management computing device 14 classifies the failed one of the plurality of storage drives 16(1)-16(n) as a failed drive, defective driveor a bad drive. Additionally in this example, the storage management computing device 14 temporarily suspends the operation of the drive classified as a failed drive from the plurality of storage drives 16(1)-16(n). By suspending the operation on the actually failed disk, the technology is able to prevent an error that could occur while performing data operation on the storage drive thereby providing better user experience to the plurality of client computing devices 12(1)-12(n) to correspond to the claimed limitation].
Ishizaka and Coatney are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Vankamamidi and Coatney before him or her, to modify the method of Ishizaka to include the management computing device and the classification of Coatney because it will enhance data reliability.
The motivation for doing so would be [“ increase the robustness and performance of the devices and systems of the examples” (Paragraph 0015  by Coatney)].
Ishizaka/Coatney does not appear to explicitly disclose comparing the number of failing drives with a minimum spare capacity value for the RAID group; and if the number of failing drives is less than the minimum spare capacity value for the RAID group, enabling user-addressability of one of the dual-purpose drives of the RAID group.
However, Gao discloses comparing the number of failing drives with a minimum spare capacity value for the RAID group [(Paragraphs 0003-0005, 0024-0026; FIGs. 1, 2 and 6 and related text) wherein the array drive program 120 generates an updated pool of ranked spare drives, i.e., generates an updated list of drives included in spare drives 145. In some scenarios, additional drives are added to the pool of drives included in spare drives 145 to ensure that a threshold number of drives are available for use as spare drives. In some embodiments and scenarios, the threshold number of drives is based on a predicted occurrence of failure of drives within storage array 115. For example, the drives included in active drives 135 are sorted into groups that have a range of predicted failure rates over the next year, such as five, ten and fifteen percent predicted failure rates. For each of those groups the number of drives in a given group and the predicted failure rate for that group dictate a number of spare drives for that group. In this example, active drives 145 includes three hundred drives and each of the groups includes one hundred drives. As such, array drive program 120 determines that the five percent group requires five spare drives, the ten percent group requires ten spare drives, and the fifteen percent group requires fifteen spare drives. As such, array drive program 120 maintains a pool of thirty spare drives to accommodate the combined needs of all the groups, i.e., to cover the number of drives that are predicted to fail. In some embodiments, as drives fail and are replaced using spare drives, array drive program 120 generates work requests and/or notifications to ensure that the total number of required drives are maintained. For example, after a drive fails and a new drive is allocated from spare drives 145, array drive program 120 sends a notice to a system administrator notifying them of the failed drive and indicating that both the failed drive and another drive, which was determined to have a risk score above a threshold and was removed from the pool of spare drives, both need to be replaced in storage array 115, where the threshold number of spare drives is compared to and determined based on the the number of predicted failed drives to ensure the availability of spare drives based on the spare drive ranking system to correspond to the claimed limitation].
Ishizaka/Coatney and Gao are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Ishizaka/Coatney  and Gao before him or her, to modify the method of Ishizaka/Coatney to include the threshold number comparison of Gao because it will enhance data availability.
The motivation for doing so would be [“ improve storage array quality since the likelihood of a subsequent drive failure is reduced at least for a time period” (Paragraph 0033 by Gao)].
Ishizaka/Coatney does not appear to explicitly disclose if the number of failing drives is less than the minimum spare capacity value for the RAID group, enabling user-addressability of one of the dual-purpose drives of the RAID group.
However, Vankamamidi discloses if the number of failing drives is less than the minimum spare capacity value for the RAID group, enabling user-addressability of one of the dual-purpose drives of the RAID group [(Column 5, lines 1-19,Column 7, lines 53-67 and Column 8, lines 1-34; FIGs. 1, 2 and 6 and related text) wherein Vankamamidi teaches that in the event that disk drives in the RAID groups 190 fail, the spare disk drives 192 still fulfill their designated role as spares. For example, upon a disk drive failure in a RAID group, the RAID controller 160 may proceed to rebuild the data of the failed disk drive into available space within that RAID group and/or within the spare segments used for overprovisioning the RAID group, and/or within other spare segments. The resulting rebuilt RAID group then includes the disk drives that did not fail plus the spare segments on the spare disk drives 192. In some examples, the spare segments for the RAID group are found entirely within a single spare disk drive. Thus, for example, if a RAID group starts with five disk drives, is overprovisioned with one spare disk drive, and a disk drive in the RAID group fails, then the RAID group can be rebuilt to its original level of data redundancy with the same number of disk drives that it originally contained. Therefore, the spare disk drive that was added to the RAID group fully performs its role as a spare in the event of a disk drive failure, where Vankamamidi teaches that the spare drives, which correspond to the dual-purpose drives, are used for rebuilding failed drives and/or overprovisioning (that correspond to enabling user-addressability) based on the failing drives, where it will be obvious to modify the method of Ishizaka/Coatney/Gao and the comparison of the failed drives to the spare drives of Gao to include the dual prupose spare drives of Vankamamidi  to correspond to the claimed limitation], wherein each of the dual-purpose drives operate either as a spare drive in the RAID group if user-addressability has not been enabled on the respective dual-purpose drive, or operate as a capacity drive in the RAID group if user addressability has been enabled on the respective dual-purpose drive [(Column 5, lines 1-19,Column 7, lines 53-67, Column 8, lines 1-34 and Column 10, lines 25-49; FIGs. 1, 2 and 6 and related text)in the event that disk drives in the RAID groups 190 fail, the spare disk drives 192 still fulfill their designated role as spares. For example, upon a disk drive failure in a RAID group, the RAID controller 160 may proceed to rebuild the data of the failed disk drive into available space within that RAID group and/or within the spare segments used for overprovisioning the RAID group, and/or within other spare segments, so these spare disk drives are used as the claimed dual-purpose drives to operate as either spare drives or as capacity drives depending on the failure status, which correcponds to the enabling of user-addressability, so it can be used to avoid over-allocating spare capacity to RAID groups].
Ishizaka/Coatney/Gao and Vankamamidi are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Ishizaka/Coatney/Gao and Vankamamidi before him or her, to modify the method of Ishizaka/Coatney/Gao to include the score performance metrics of Vankamamidi because it will enhance data access.
The motivation for doing so would be [“ improved technique for managing spare disk drives in a data storage system includes transferring segments of data from disk drives of an operating RAID group to spare regions in a set of spare disk drives to create unused space in the disk drives of the RAID group, thus using the spare regions to overprovision storage in the RAID group. Upon failure of one of the disk drives in the RAID group, data from the failing disk drive are rebuilt based on the segments of data as well as on data from still-functioning disk drives in the RAID group. Thus, the spare disk drives act not only to overprovision storage for the RAID group prior to a disk drive failure, but also to fulfill their role as spares in the event of a disk drive failure” (Column 1, lines 48-61 by Vankamamidi)].
Therefore, it would have been obvious to combine Ishizaka/Coatney/Gao and Vankamamidi to obtain the invention as specified in the instant claim.
As per dependent claim 17, Ishizaka discloses a storage system, comprising: a RAID group including a set of capacity drives, a dual-purpose drive, and a spare drive; an analytics engine [(Paragraphs 0056-0060 and 0071-0072; FIGs. 1, 3 and 8) where Ishizaka teaches that drive unit 14 is composed of a plurality of expanders 141, a plurality of drives (reference numbers 143 through 146), and one or more spare drives 147. There are two or more drives, which constitute a RAID group 142 such as a RAID5 adopting a 3D+1P configuration or a RAID6 adopting a 3D+2P configuration. The expanders 141 are controllers for coupling a number of drives greater than the number determined by standard. The drives 143 through 146 and a spare drive 147 are coupled to the disk control units 137 of the disk controller unit 13 via the expanders 141, and mutually communicate data and commands therewith.  The spare drive 147 is a preliminary drive used during failure or replacement of drives 143 through 146 constituting the RAID group 142. The drives 143 through 146 and the spare drive 147 can be, for example, an FC (Fiber Channel), an SAS (Serial Attached SCSI) or a SATA-type HDD, or a SSD (Solid State Drive to correspond to the claimed limitation]; a RAID controller [(Paragraphs 0056-0060 and 0071-0072; FIGs. 1, 3 and 8) where Ishizaka teaches expanders 141 and management tables 150 to correspond to the claimed limitation];.
Coatney discloses wherein the analytics engine contains control logic configured to: classify each of the capacity drives of the RAID group as either failed or normal [(Paragraphs 0017-0023; FIGs. 1 and 3) wherein the storage management computing device 14 classifies the plurality of storage drives 16(1)-16(n) as good or non defective drives and the exemplary flow proceeds to step 330 which will be further illustrated below. However back in step 315, when the storage management computing device 14 determines that at least one of the plurality of storage drives 16(1)-16(n) has failed, then the Yes branch is taken to step 325. In step 325, the storage management computing device 14 classifies the failed one of the plurality of storage drives 16(1)-16(n) as a failed drive, defective driveor a bad drive. Additionally in this example, the storage management computing device 14 temporarily suspends the operation of the drive classified as a failed drive from the plurality of storage drives 16(1)-16(n). By suspending the operation on the actually failed disk, the technology is able to prevent an error that could occur while performing data operation on the storage drive thereby providing better user experience to the plurality of client computing devices 12(1)-12(n). Next in step 330, the storage management computing device 14 stores the classification data relating to the comparison of the obtained performance data against the threshold and the resulting classification so that this stored data can be used in the future to predict failure of the storage drives and the exemplary method ends at step 335 to correspond to the claimed limitation]; for each capacity drive classified as failed, determine a respective failure probability boundary value for the capacity drive classified as failed [(Paragraphs 0017-0023; FIGs. 1 and 3) wherein Coatney teaches a method for proactive prediction of disk failure in a RAID group. The exemplary method beings at step 305 where the storage management computing device 14 obtains performance data associated with each of the plurality of storage drives 16(1)-16(n), although the storage management computing device 14 can obtain other types or amounts of data associated with the plurality of storage drives 16(1)-16(n). In this example, the performance data includes the number of functioning hours of the drives, number of blocks that the drives read and write, latency between when the drives receive a request for data and complete the received request, serial number of the drives, number of input/output read and write operation received and performed, although the performance data can include other types or amounts of information. Next in step 310, the storage management computing device 14 obtains the threshold value associated with each of the obtained performance data from the memory 20, although the storage management computing device 14 can obtain the threshold from other memory locations. By way of example, the storage management computing device 14 obtains the threshold for the number of: the number of functioning hours of the drives, number of blocks that the drives read and write, latency between when the drives receive a request for data and complete the received request, serial number of the drives, number of input/output read and write operation received and performed, although the storage management computing device 14 can obtain other types or numbers of thresholds. Alternatively in another example, the threshold value for each of the obtained performance data obtained by the storage management computing device 14 can be a range of threshold values. Additionally in this example, the threshold value can be adjusted by the storage management computing device 14 based on the type of the plurality of storage drives 16(1)-16(n), although the storage management computing device 14 can adjust the threshold value based on other types or amounts of parameters to correspond to the claimed limitation]; determine a number of failing drives of the RAID group, by comparing the failure probability boundary values of the capacity drives classified as failed with a failure threshold [(Paragraphs 0017-0023; FIGs. 1 and 3) wherein Coatney teaches the storage management computing device 14 determines whether at least one of the plurality of storage drives 16(1)-16(n) has failed by comparing the obtained performance data of each of the plurality of storage drives 16(1)-16(n) against the obtained threshold value for each of the obtained performance data. In this example, when at least one of the obtained performance data is greater than its associated threshold value, then the storage drive is determined to have failed. Alternatively in another example, the storage drive can be determined to have failed when a certain number of the obtained performance data is greater than its associated threshold value. In yet another example, the storage drive can be determined to have failed when all of the obtained performance data is greater than its associated threshold value. Accordingly in this example, when the storage management computing device 14 determines that none of the plurality of storage drives 16(1)-16(n) has failed, then the No branch is taken to step 320. In step 320, the storage management computing device 14 classifies the plurality of storage drives 16(1)-16(n) as good or non defective drives and the exemplary flow proceeds to step 330 which will be further illustrated below. However back in step 315, when the storage management computing device 14 determines that at least one of the plurality of storage drives 16(1)-16(n) has failed, then the Yes branch is taken to step 325. In step 325, the storage management computing device 14 classifies the failed one of the plurality of storage drives 16(1)-16(n) as a failed drive, defective driveor a bad drive. Additionally in this example, the storage management computing device 14 temporarily suspends the operation of the drive classified as a failed drive from the plurality of storage drives 16(1)-16(n). By suspending the operation on the actually failed disk, the technology is able to prevent an error that could occur while performing data operation on the storage drive thereby providing better user experience to the plurality of client computing devices 12(1)-12(n) to correspond to the claimed limitation].
Ishizaka and Coatney are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Vankamamidi and Coatney before him or her, to modify the method of Ishizaka to include the management computing device and the classification of Coatney because it will enhance data reliability.
The motivation for doing so would be [“ increase the robustness and performance of the devices and systems of the examples” (Paragraph 0015  by Coatney)].
Gao discloses compare the number of failing drives with a minimum spare capacity value for the RAID group [(Paragraphs 0003-0005, 0024-0026; FIGs. 1, 2 and 6 and related text) wherein the array drive program 120 generates an updated pool of ranked spare drives, i.e., generates an updated list of drives included in spare drives 145. In some scenarios, additional drives are added to the pool of drives included in spare drives 145 to ensure that a threshold number of drives are available for use as spare drives. In some embodiments and scenarios, the threshold number of drives is based on a predicted occurrence of failure of drives within storage array 115. For example, the drives included in active drives 135 are sorted into groups that have a range of predicted failure rates over the next year, such as five, ten and fifteen percent predicted failure rates. For each of those groups the number of drives in a given group and the predicted failure rate for that group dictate a number of spare drives for that group. In this example, active drives 145 includes three hundred drives and each of the groups includes one hundred drives. As such, array drive program 120 determines that the five percent group requires five spare drives, the ten percent group requires ten spare drives, and the fifteen percent group requires fifteen spare drives. As such, array drive program 120 maintains a pool of thirty spare drives to accommodate the combined needs of all the groups, i.e., to cover the number of drives that are predicted to fail. In some embodiments, as drives fail and are replaced using spare drives, array drive program 120 generates work requests and/or notifications to ensure that the total number of required drives are maintained. For example, after a drive fails and a new drive is allocated from spare drives 145, array drive program 120 sends a notice to a system administrator notifying them of the failed drive and indicating that both the failed drive and another drive, which was determined to have a risk score above a threshold and was removed from the pool of spare drives, both need to be replaced in storage array 115, where the threshold number of spare drives is compared to and determined based on the the number of predicted failed drives to ensure the availability of spare drives based on the spare drive ranking system to correspond to the claimed limitation].
Ishizaka/Coatney and Gao are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Ishizaka/Coatney  and Gao before him or her, to modify the method of Ishizaka/Coatney to include the threshold number comparison of Gao because it will enhance data availability.
The motivation for doing so would be [“ improve storage array quality since the likelihood of a subsequent drive failure is reduced at least for a time period” (Paragraph 0033 by Gao)].
Vankamamidi discloses a load balancer [(Column 1, lines 48-67 and Column 2, lines 55-67) where overprovisioning storage has the effect of distributing some of the workload of the RAID group into the spare regions, thus reducing the workload per disk drive or, alternatively, allowing the workload to be increased overall]; if the number of failing drives is less than the minimum spare capacity value for the RAID group, instruct the RAID controller to enabling user-addressability of the dual-purpose drive of the RAID group [(Column 5, lines 1-19,Column 7, lines 53-67 and Column 8, lines 1-34; FIGs. 1, 2 and 6 and related text) wherein Vankamamidi teaches that in the event that disk drives in the RAID groups 190 fail, the spare disk drives 192 still fulfill their designated role as spares. For example, upon a disk drive failure in a RAID group, the RAID controller 160 may proceed to rebuild the data of the failed disk drive into available space within that RAID group and/or within the spare segments used for overprovisioning the RAID group, and/or within other spare segments. The resulting rebuilt RAID group then includes the disk drives that did not fail plus the spare segments on the spare disk drives 192. In some examples, the spare segments for the RAID group are found entirely within a single spare disk drive. Thus, for example, if a RAID group starts with five disk drives, is overprovisioned with one spare disk drive, and a disk drive in the RAID group fails, then the RAID group can be rebuilt to its original level of data redundancy with the same number of disk drives that it originally contained. Therefore, the spare disk drive that was added to the RAID group fully performs its role as a spare in the event of a disk drive failure, where Vankamamidi teaches that the spare drives, which correspond to the dual-purpose drives, are used for rebuilding failed drives and/or overprovisioning (that correspond to enabling user-addressability) based on the failing drives, where it will be obvious to modify the method of Ishizaka/Coatney/Gao and the comparison of the failed drives to the spare drives of Gao to include the dual prupose spare drives of Vankamamidi  to correspond to the claimed limitation], wherein each of the dual-purpose drives operate either as a spare drive in the RAID group if user-addressability has not been enabled on the respective dual-purpose drive, or operate as a capacity drive in the RAID group if user addressability has been enabled on the respective dual-purpose drive [(Column 5, lines 1-19,Column 7, lines 53-67, Column 8, lines 1-34 and Column 10, lines 25-49; FIGs. 1, 2 and 6 and related text)in the event that disk drives in the RAID groups 190 fail, the spare disk drives 192 still fulfill their designated role as spares. For example, upon a disk drive failure in a RAID group, the RAID controller 160 may proceed to rebuild the data of the failed disk drive into available space within that RAID group and/or within the spare segments used for overprovisioning the RAID group, and/or within other spare segments, so these spare disk drives are used as the claimed dual-purpose drives to operate as either spare drives or as capacity drives depending on the failure status, which correcponds to the enabling of user-addressability, so it can be used to avoid over-allocating spare capacity to RAID groups]
Ishizaka/Coatney/Gao and Vankamamidi are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Ishizaka/Coatney/Gao and Vankamamidi before him or her, to modify the method of Ishizaka/Coatney/Gao to include the score performance metrics of Vankamamidi because it will enhance data access.
The motivation for doing so would be [“ improved technique for managing spare disk drives in a data storage system includes transferring segments of data from disk drives of an operating RAID group to spare regions in a set of spare disk drives to create unused space in the disk drives of the RAID group, thus using the spare regions to overprovision storage in the RAID group. Upon failure of one of the disk drives in the RAID group, data from the failing disk drive are rebuilt based on the segments of data as well as on data from still-functioning disk drives in the RAID group. Thus, the spare disk drives act not only to overprovision storage for the RAID group prior to a disk drive failure, but also to fulfill their role as spares in the event of a disk drive failure” (Column 1, lines 48-61 by Vankamamidi)].
As per dependent claim 18, Vankamamidi discloses wherein the load balancer is configured to distribute IO workload on the RAID group across the set of capacity drives when the dual- purpose drive is not user-addressable [(Column 1, lines 48-67, Column 2, lines 55-67 and Column 5, lines 1-20) where when disk drives fail, corresponds to the variable sparing is no user addressable, the the spare disks fullfill their designated roles as spares which inherits the teaching of the IO workload is distributed across the set of capacity drive since the spare disks are now used as spares], and is configured to distribute IO workload on the RAID group across the set of capacity drives and the dual-purpose drive when the user- addressability of the dual-purpose drive has been enabled [(Column 1, lines 48-67, Column 2, lines 55-67 and Column 4, lines 47-67) wherein when one or more of the RAID groups 190, whose disk drives may operate close to their full storage capacity, employs spare regions on one or more spare disk drives 192. For example, the RAID controller 160 moves segments of data from regions in the disk drives of a RAID group to spare regions in spare disk drives 192, thereby creating unused regions within the disk drives of the RAID group. Such redistribution of data into the spare regions results in an overprovisioning of storage space in the RAID group. Thus, instead of operating near-full storage capacity, the disk drives of the RAID group may operate at lesser levels of storage capacity. Consequently, average per-disk utilization, as measured in IOs per second (IOPS) decreases. Also, if the RAID group is composed of SSDs, the overprovisioning afforded by the spare disk regions has the effect of reducing storage utilization and therefore write amplification, thereby extending the expected lifespan of the SSDs. The spare disk drives 192 thus perform an active and useful role in improving operation of the data storage system 116, even when they are not called upon to function specifically as spares].
As for independent claims 9, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
Claims 2 and 10 are rejected under 35 U.S.C. 103(a) as being disclosed by Ishizaka/Coatney/Gao and Vankamamidi, as applied to claims 1 and 9, and further in view of Kocberber et al.  (US PGPUB 2020/0104200 hereinafter referred to as Kocberber).
As per dependent claim 2, Ishizaka/Coatney/Gao and Vankamamidi discloses the non-transitory tangible computer readable storage medium of claim 1.  
Ishizaka/Coatney/Gao and Vankamamidi does not appear to explicitly disclose wherein the step of classifying each of a set of capacity drives of a RAID group as either failed or normal is implemented using a trained support vector machine classifier learning process.
However, Kocberber discloses wherein the step of classifying each of a set of capacity drives of a RAID group as either failed or normal is implemented using a trained support vector machine classifier learning process [(Paragraphs 0026 and 0089; FIGs. 13c) where Kocberber teaches predicating disk drive failures uses statistical modeling techniques such that once pertinent disk drive sensor attributes and respective change points are identified, a compact vector may be created to represent the attributes. The compact vector of failed disk drive data, along with healthy disk drive data in the same format, is fed into a statistical classifier for accurate predictions. The healthy disk drive data is also down-sampled (i.e., selecting some representative disks among the healthy disk pool) so that the classifier may learn failed behavior, where Classes of problems that machine learning (ML) excels at include clustering, classification, regression, anomaly detection, prediction, and dimensionality reduction (i.e. simplification). Examples of machine learning algorithms include decision trees, support vector machines (SVM) to correspond to the claimed limitation].
Ishizaka/Coatney/Gao/Vankamamidi and Kocberber are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Ishizaka/Coatney/Gao/Vankamamidi and Kocberber before him or her, to modify the method of Ishizaka/Coatney/Gao/Vankamamidi to include the SVM classifier of Kocberber because it will enhance data access.
The motivation for doing so would be [“ achieve high accuracy in identifying failures ahead of time for a wide variety of disk drive brands and models” (Paragraph 0020 by Kocberber)].
 Therefore, it would have been obvious to combine Ishizaka/Coatney/Gao/Vankamamidi and Kocberber to obtain the invention as specified in the instant claim.
As for claims 10, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
Claims 3 and 11 are rejected under 35 U.S.C. 103(a) as being disclosed by Ishizaka/Coatney/Gao/Vankamamidi and Kocberber, as applied to claims 2 and 10, and further in view of Bouchard et al.  (US PGPUB 2010/0145647 hereinafter referred to as Bouchard).
As per dependent claim 3, Ishizaka/Coatney/Gao and Vankamamidi discloses the non-transitory tangible computer readable storage medium of claim 2.  
Ishizaka/Coatney/Gao and Vankamamidi does not appear to explicitly disclose providing, as feedback to the support vector machine classifier learning process, information related to drive failure events.
However, Bouchard discloses providing, as feedback to the support vector machine classifier learning process, information related to drive failure events [(Paragraphs 0022 and 0030; FIGs. 1) where Bouchard teaches a soft failure detection (SFD) system comprises a database that stores information related to user interactions between one or more users and a plurality of devices in a network, a device manager that executes a failure detection algorithm that detects a failure condition at a first device, and a usage switch analysis (USA) component that analyzes interaction records to determine whether a user has switched from a first device to a second device and requests user feedback upon detection of a usage switch by the user. The system further comprises a feedback database that stores user feedback for analysis by the USA component. The USA component determines whether the detected failure condition is a hard failure or a soft failure where the MSDM 22 collects user feedback for a predefined time period, and applies a logistic regression or other type of binary classifier such as a support vector machine (SVM), classification trees, K-nearest neighbors, naive Bayes classifier, etc., on collected user input to adjust failure classification parameters to optimize soft failure detection. User input is balanced or weighted with soft failure output so that the system 10 is calibrated on specific infrastructure usage. For instance, when a user repeatedly switches to from a first device to a second device that provides functionality (e.g., color printing, stapling, collation, etc.) not provided by the first device, failure classification parameters can be weighted or adjusted to reduce the likelihood of such usage switches triggering a failure warning to correspond to the claimed limitation].
Ishizaka/Coatney/Gao/Vankamamidi and Bouchard are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Ishizaka/Coatney/Gao/Vankamamidi and Bouchard before him or her, to modify the method of Ishizaka/Coatney/Gao/Vankamamidi to include the feedback provided to the SVM classifier of Bouchard because it will failure prediction.
The motivation for doing so would be [“ improve the SFD system 10 and/or the failure detection algorithm(s) executed thereby” (Paragraph 0026 by Bouchard)].
 Therefore, it would have been obvious to combine Ishizaka/Coatney/Gao/Vankamamidi and Bouchard to obtain the invention as specified in the instant claim.
As for claim 11, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 4 and 12 is rejected under 35 U.S.C. 103(a) as being disclosed by Ishizaka/Coatney/Gao and Vankamamidi, as applied to claims 1 and 9, and further in view of Nouretdinov et al.  (NPL-“Inductive Venn-Abers Predictive Distribution” hereinafter referred to as Nouretdinov).
As per dependent claim 4, Ishizaka/Coatney/Gao and Vankamamidi discloses the non-transitory tangible computer readable storage medium of claim 1.  
Ishizaka/Coatney/Gao and Vankamamidi does not appear to explicitly disclose wherein the step of determining the failure probability boundary values for the capacity drives classified as failed is implemented using a Venn-ABERS framework.
However, Nouretdinov discloses wherein the step of determining the failure probability boundary values for the capacity drives classified as failed is implemented using a Venn-ABERS framework [(Introduction, Outline of the approach 1.1, 2.1, 3.1.2  and Conclusion) where Nouretdinov teaches Venn-Abers predictos to produce lower and upper estimates for different thresholds (boundaries), where such framework will provide lower and upper estimates for the whole predictive distribution. It allows interpretations both in terms of survival probability for a given threshold, such that Venn-Abers is applicable to virtually any scoring classiffier, where it will be obvious to include the Venn-Abers of to Nouretdinov to Ishizaka/Coatney/Gao/Vankamamidi to determine the failure probability boundary values for the drives classified as failed to  correspond to the claimed limitation].
Ishizaka/Coatney/Gao/Vankamamidi and Nouretdinov are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Ishizaka/Coatney/Gao/Vankamamidi and Nouretdinov before him or her, to modify the method of Ishizaka/Coatney/Gao/Vankamamidi to include Venn-Abers predictive distribution of Nouretdinov because it will improve prediction accuracy.
The motivation for doing so would be so [“ The distinguishing advantage of Venn Predictors is that they have a calibration guarantee, for which the only requirement is that data be drawn independently from the same distribution (i.i.d. assumption)” (Introduction  by Nouretdinov)].
 Therefore, it would have been obvious to combine Ishizaka/Coatney/Gao/Vankamamidi and Nouretdinov to obtain the invention as specified in the instant claim.
As for claims 12, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 5, 6,13, 14 and 20 are rejected under 35 U.S.C. 103(a) as being disclosed by Ishizaka/Coatney/Gao and Vankamamidi, as applied to claims 1, 9 and 17, and further in view of Kamohara et al.  (US PGPUB 2011/0145197 hereinafter referred to as Kamohara).
As per dependent claim 5, Ishizaka/Coatney/Gao and Vankamamidi discloses the non-transitory tangible computer readable storage medium of claim 1.  
Ishizaka/Coatney/Gao and Vankamamidi does not appear to explicitly disclose wherein enabling user-addressability of the one of the dual-purpose drives in the RAID group further comprises a step of maintaining a capacity rule for the RAID group.
However, Kamohara discloses wherein enabling user-addressability of the one of the dual-purpose drives in the RAID group further comprises a step of maintaining a capacity rule for the RAID group [(Paragraphs 0054,0082-0087 and 0109; FIGs. 1 and 24) where Kamohara teaches the migration capacity condition to have the capacities of the usable space to be less than the migration data amount to correspond to the claimed limitation].
Ishizaka/Coatney/Gao/Vankamamidi and Kamohara are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Ishizaka/Coatney/Gao/Vankamamidi and Kamohara before him or her, to modify the method of Ishizaka/Coatney/Gao/Vankamamidi to include capacity condition for data migration of Kamohara because it will improve data recovery.
The motivation for doing so would be so [“ data stored in a storage apparatus can be securely kept until a retention term of each data, while a device life of a storage apparatus and time necessary for data migration are taken into consideration” (Paragraph 0006 by Kamohara)].
 Therefore, it would have been obvious to combine Ishizaka/Coatney/Gao/Vankamamidi and Kamohara to obtain the invention as specified in the instant claim.
As per claim 6, Kamohara discloses wherein the capacity rule for the RAID group includes a hard rule that an amount of data stored in the dual-purpose drive cannot exceed a sum of remaining capacity in the set of capacity drives of the RAID group [(Paragraphs 0054,0082-0087 and 0109; FIGs. 1 and 24) where Kamohara teaches the migration capacity condition to have the capacities of the usable space to be less than the migration data amount, where it will be obvious to modify Ishizaka/Coatney/Gao/Vankamamidi to include the capacity condition for migration of Kamohara to correspond to the claimed limitation].
As per dependent claim 20, Kamohara discloses discloses wherein the load balancer is configured to maintain a capacity rule for the RAID group [(Paragraphs 0054,0082-0087 and 0109; FIGs. 1 and 24) where Kamohara teaches the migration capacity condition to have the capacities of the usable space to be less than the migration data amount to correspond to the claimed limitation], the capacity rule for the RAID group includes a hard rule that an amount of data stored in the dual-purpose drive cannot exceed a sum of available capacity of each of the other drives of the RAID group [(Paragraphs 0054,0082-0087 and 0109; FIGs. 1 and 24) where Kamohara teaches the migration capacity condition to have the capacities of the usable space to be less than the migration data amount, where it will be obvious to modify Ishizaka/Coatney/Gao/Vankamamidi to include the capacity condition for migration of Kamohara to correspond to the claimed limitation].
As for claims 14, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 15, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103(a) as being disclosed by Ishizaka/Coatney/Gao and Vankamamidi, as applied to claims 1 and 9, and further in view of Rutman et al.  (US PGPUB 2019/0087290 hereinafter referred to as Rutman).
As per dependent claim 7, Ishizaka/Coatney/Gao and Vankamamidi discloses the non-transitory tangible computer readable storage medium of claim 1.  
Ishizaka/Coatney/Gao and Vankamamidi does not appear to explicitly disclose wherein if the number of failing drives is more than the minimum spare capacity value for the RAID group, the method further comprises steps of selecting a first of the dual- purpose drives of the RAID group and disabling user-addressability of the selected dual- purpose drive.
However, Rutman discloses wherein if the number of failing drives is more than the minimum spare capacity value for the RAID group [(Paragraphs 0043 and 0057-0064; FIGs. 1 and 3-4) where Rutman teaches where the layout function may ensure that no two units of the same data object are placed on the same device 112 to protect against failure of at least K devices (for example, protecting the " Device Failure Domain"). When a device 112 fails, stored information of a unit 104, 106, 108 on the failed device may be reconstructed to an available spare unit 108 of the data object 102. A spare unit 108 may contain information when reconstructed information is stored to the spare unit. As additional failures occur, more spare units 108 are consumed. For the number of devices 112 in the system 100 (D), the maximum number of spare units 108 possible may be calculated as S=D-N-K. When more than S device failures occur, information can no longer be reconstructed to the spare units 108 to provide full N+K protection to correspond to the claimed limitation], the method further comprises the steps of selecting a first of the dual- purpose drives of the RAID group and disabling user-addressability of the selected dual- purpose drive [(Paragraphs 0043 and 0057-0064; FIGs. 1 and 3-4) where Rutman teaches where the FIG. 4 is a flowchart of a method 300 of using elastic spares in a data storage system. In process 302, a data storage system is monitored for failures. Failures may correspond to the failure of a node, device, or other storage component. The failure may affect one or more units storing information. The method 300 may proceed to process 304, in which, the units associated with the data object that are affected by the failure are determined. For example, a data or parity unit storing information may be affected by the failure and be classified as a failed unit. As another example, a spare or elastic spare unit storing reconstructed information may be affected by the failure and be classified as a failed unit. The data object (for example, by data object identifier) associated with the failed unit may also be determined as part of the failed unit detection or determination. The method 300 may proceed to process 308, in which, whether an available spare unit of the data object containing the failed unit may be determined. If an elastic spare unit is available, the method 300 may proceed to process 314, in which, information of the failed unit is reconstructed (using remaining information of the data object and any spare objects) and stored in the available elastic spare unit. If an elastic spare unit is unavailable, the method 300 may proceed to process 316, in which, inputs may be provided to a layout function to create a new spare object, which may provide elastic spare units that are available to store reconstructed information. The inputs may include an OID, N, K, S, and/or F. The layout function may provide an output that includes one or more storage locations, one or more data unit types, and/or one or more data unit indices. The output of the layout function may be used to create the spare object, which may entail assigning elastic spare units to storage locations. The method 300 may proceed to process 314, in which, information of the failed unit is reconstructed (using remaining information of the data object and any spare objects) and stored in one of the available elastic spare units of the newly created spare object. Following processes 310, 314, the method 300 may proceed to process 302 to continue monitoring the system for failures. In some embodiments, process 302 is continued even while other processes of the method 300 are being executed, which may prevent missing additional failures while information is being reconstructed, where Rutman teaches assigning elastic spares and/or creating new spare depending on the number of failing devices, where elastic spare units that were available for storage will no be used as spare units to reconstruct failed units to correspond to the claimed limitation].
Ishizaka/Coatney/Gao/Vankamamidi and Rutman are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Ishizaka/Coatney/Gao/Vankamamidi and Rutman before him or her, to modify the method of Ishizaka/Coatney/Gao/Vankamamidi to include elastic spares of Rutman because it will improve failure recovery.
The motivation for doing so would be [“ Elastic spare units may be assigned without additional permission from a central authority to more efficiently distribute data storage resources, such as available storage space, processing time, and communication bandwidth, which may be particularly advantageous for large-scale systems that accommodate many operations in parallel” (Paragraph 0017 by Rutman)].
 Therefore, it would have been obvious to combine Ishizaka/Coatney/Gao/Vankamamidi and Rutman to obtain the invention as specified in the instant claim.
As per claim 8, Vankamamidi discloses wherein the step of disabling user-addressability of the selected dual-purpose drive comprises copying data contained on the selected dual-purpose drive to the capacity drives of the RAID group [(Column 1, lines 48-61,Column 3, lines 3-11; FIGs. 1, 2 and 6 and related text) wherein Vankamamidi teaches transferring/copying data to disk drives, where it will be obvious to modify the method of Ishizaka/Coatney/Gao/Rutman that includes the elastic spare drives, dual purpose drives, to include the data copying of Vankamamidi  to correspond to the claimed limitation].
As for claims 15, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
As for claims 16, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Claim 19 is rejected under 35 U.S.C. 103(a) as being disclosed by Ishizaka/Coatney/Gao and Vankamamidi, as applied to claim 17, and further in view of Bachmat et al.  (US 6,237,063 hereinafter referred to as Bachmat).
As per dependent claim 19, Ishizaka/Coatney/Gao and Vankamamidi discloses the storage system of claim 17.  
Ishizaka/Coatney/Gao and Vankamamidi does not appear to explicitly disclose an addressability enabling latch for the dual-purpose node, and wherein the RAID controller enables user- addressability of the dual-purpose drive of the RAID group using the addressability enabling latch.
However, Bachmat discloses an addressability enabling latch for the dual-purpose node, and wherein the RAID controller enables user- addressability of the dual-purpose drive of the RAID group using the addressability enabling latch [(Column 8, lines 53-67 and Column 8, lines 1-51; Figs. 3 and 4) where Bachmat teaches FIG. 3 depicts a modification of the circuit in FIG. 1. in which like reference numerals apply to like items in FIGS. 1 and 3. The modification of FIG. 3 primarily consists of the addition of a device controller 90 with two storage or logical volumes 91 and 92. Although a single device controller 90 and two storage devices 91 and 92 are depicted, storage devices 91 and 92 may connect through different device controllers. A device controller may also control a storage device, such as the storage device 92 and one or more other storage devices. Each of the storage devices 91 and 92 in FIG. 3 are defined as BCV devices described in the foregoing U.S. Pat. No. 6,088,766. BCV devices are adapted to be switched to mirror another device in one operating mode and to be isolated from such a device and accessible for other operations during a second operating mode, where it will be obvious for one of ordinary skill in the art to modify the dual-purpose device of Ishizaka/Coatney/Gao/Vankamamidi to include the BCV devices with switching capabilities to perform different operations to correspond to the claimed limitation].
Ishizaka/Coatney/Gao/Vankamamidi and Bachmat are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Ishizaka/Coatney/Gao/Vankamamidi and Bachmat before him or her, to modify the method of Ishizaka/Coatney/Gao/Vankamamidi to include mode switching between two different operations of Bachmat because it will improve prediction accuracy.
The motivation for doing so would be so [“ improved load balancing” (Column 12, lines 17  by Bachmat)].
 Therefore, it would have been obvious to combine Ishizaka/Coatney/Gao/Vankamamidi and Bachmat to obtain the invention as specified in the instant claim.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135